Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement on Form S‐1/A of Littlefield Corporation of our report dated March 25, 2011, relating to our audits of the consolidated financial statements, which appears in the Annual Report on Form10‐K of Littlefield Corporation for the years ended December 31, 2010 and 2009. We also consent to the reference to our firm under the caption "Experts" in the Prospectus, which is part of this Registration Statement. Padgett, Stratemann & Co., L.L.P. San Antonio, Texas October 12, 2011 SANANTONIO AUSTIN 100N.E.LOOP410,SUITE1100 811BARTONSPRINGSROAD,SUITE550 TOLLFREE:8008794966 SANANTONIO,TEXAS78216 AUSTIN,TEXAS78704 WEB:PADGETT‐CPA.COM
